Citation Nr: 0418617	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  01-08 947A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the Board 
of Veterans' Appeals (Board) decision rendered on April 14, 
1987, that denied the veteran a rating in excess of 10 
percent for residuals of a left foot injury.  



REPRESENTATION

Moving party represented by:  Barbara Scott Girard, Attorney


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The Moving Party is the veteran, who had active service from 
October 1971 to January 1977 and from October 1977 to 
September 1980.  
In a November 2001 motion, the Moving Party alleged CUE in 
the Board decision dated April 14, 1987.  In January 2002, 
the Board advised the Moving Party that if he wanted to 
proceed that he should review Title 38 of the United States 
Code at section 7111 and Title 38 of the Code of Federal 
Regulations beginning at section 20.1400 and provide the 
Board with the appropriate information and arguments if 
indicated.  The Moving Party's representative provided 
further argument in June 2004.  The CUE claim is now before 
the Board.  


FINDINGS OF FACT

1.  The Moving Party was notified of the April 1987 Board 
decision, which continued a 10 percent rating for residuals 
of a left foot injury, by letter dated April 14, 1987.  

2.  It has been shown that all available facts, as they were 
known at the time, were before the Board at the time of the 
April 14, 1987 Board decision.  

3.  The April 14, 1987 Board decision was a reasonable 
exercise of rating judgment and not the result of improper 
application of any statute or regulation.  


CONCLUSIONS OF LAW

1.  The April 14, 1987 Board decision is final.  38 U.S.C.A. 
§ 4004(b) (1986).  

2.  The April 14, 1987 Board decision is not clearly and 
unmistakably erroneous.  38 U.S.C.A. §§ 5109A, 7104, 7111 
(West 2002); 38 C.F.R. §§ 20.1400, 20.1401, 20.1403, 20.1404, 
20.1405 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to assist and inform

CUE motions are not conventional appeals, and the duties to 
notify and assist contained in The Veterans Claims Assistance 
Act of 2000 are not applicable to CUE motions.  Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001) (en banc); also see 
38 U.S.C.A. §§ 5103(a), 5103A (West 2002); Quartuccio v. 
Principi , 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  

In any case, the Board sent the Moving Party the CUE 
regulations, which advised him of the specific filing and 
pleading requirements governing motions for review on the 
basis of CUE.  The Moving Party's representative provided 
further argument in June 2004.  The Board further notes that 
the determination of CUE is based on the facts of record at 
the time of the decision challenged.  38 C.F.R. 20.1403(b).  
Therefore, there is no further development that would be 
appropriate.  


Analysis

A June 1981 rating decision granted service connection and an 
initial 20 percent rating for residuals of fracture of the 
tarsal navicular of the left foot from September 1980.  A 
July 1985 rating decision decreased the rating for residuals 
of the left foot tarsal navicular fracture to 10 percent from 
November 1985, and the veteran perfected a timely appeal of 
the decreased rating.  An August 1985 rating action 
recharacterized the disability as residuals of a left foot 
injury.  Subsuming the July 1985 rating decision, the April 
14, 1987 Board decision affirmed the 10 percent rating for 
residuals of a left foot injury.  In concluding that an 
increased rating was not warranted, the Board found that the 
available medical evidence showed that residuals of the left 
foot injury resulted in no more than moderate impairment.  
The veteran was notified of the April 1987 Board decision by 
letter dated April 14, 1987.  Therefore, the April 14, 1987 
Board decision is final.  38 U.S.C.A. § 4004(b) (1986).  



A September 1995 decision by a hearing review officer 
recharacterized the disability as residuals of a left tarsal 
navicular fracture and increased the rating to 20 percent 
from June 1995, and an August 2001 Board decision increased 
the rating for residuals of a left tarsal navicular fracture 
to 30 percent.  

In a November 2001 motion, the veteran alleged CUE in the 
April 14, 1987 Board decision.  A party to a decision may 
initiate review to determine whether CUE exists in a final 
Board decision.  See 38 U.S.C.A. § 7111(c); 38 C.F.R. 
§§ 20.1400(a), 20.1401(b).  As a result, the Board has 
original jurisdiction to determine whether CUE exists in the 
prior final Board decision of April 14, 1987.  A decision by 
the Board is subject to revision on the grounds of CUE, and 
if evidence establishes the error, the prior decision shall 
be reversed or revised.  38 U.S.C.A. § 7111(a).  A request 
for revision of a decision of the Board based on CUE may be 
made at any time after that decision is made.  38 U.S.C.A. 
§ 7111(d); 38 C.F.R. § 20.1404(c).  

The veteran met the filing and pleading requirements for the 
CUE motion, which are stated at 38 C.F.R. § 20.1404.  A 
motion for revision of a decision based on CUE must be in 
writing, and must be signed by the moving party or that 
party's representative.  The motion must include the name of 
the veteran, the name of the moving party if other than the 
veteran, the applicable VA file number, the date of the Board 
decision to which the motion relates, and the specific issue 
to which the motion pertains.  38 C.F.R. § 20.1404(a).  The 
motion must set forth clearly and specifically the alleged 
CUE(s) of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  38 C.F.R. 
§ 20.1404(b).  

In this case, the November 2001 CUE motion was signed by the 
Moving Party, who is the veteran, and contained the name of 
the Moving Party, the VA file number, the date of the Board 
decision in April 1987, and the issue being challenged, which 
was the denial of an increased rating for residuals of the 
left foot injury.  The motion also stated the veteran's sole 
contention of the legal and factual bases for the 
challenge: the VA's purported failure to assist the veteran 
in obtaining an adequate VA examination because his 
disability was rated under the criteria for Diagnostic Code 
5284.  The veteran felt that examiners focused on symptoms in 
the left ankle and ignored symptoms in the left foot.  The 
veteran's November 2001 CUE motion has met the threshold 
filing and pleading requirements.  

The veteran's sole contention does not constitute CUE.  As 
defined in 38 C.F.R. § 20.1403, CUE is a very specific and 
rare kind of error.  It is the kind of error, of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.  Schutte v. West, 4 Fed. App. 787 
(2001); 38 C.F.R. § 20.1403(a).  Review for CUE in a prior 
Board decision must be based on the record and the law that 
existed when that decision was made.  38 C.F.R. 
§ 20.1403b)(1).  No new evidence will be considered in 
connection with the disposition of the motion.  38 C.F.R. 
§ 20.1405(b).  To warrant revision of a Board decision on the 
grounds of CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 
(1993); 38 C.F.R. § 20.1403(c).  

There was no failure in the VA's duty to assist the veteran 
in obtaining an adequate VA examination because his 
disability was rated under the criteria for Diagnostic Code 
5284.  On April 14, 1987, the rating criteria for Diagnostic 
Code 5284 addressed "other" foot injuries, which would have 
been assigned a 40 percent evaluation for actual loss of use 
of the foot, a 30 percent evaluation for severe injuries, a 
20 percent evaluation for moderately severe injuries, and a 
10 percent evaluation for moderate injuries.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5284 (1986).  The veteran was 
already in receipt of the maximum 10 percent rating available 
under the criteria for weak bilateral foot, metatarsalgia, 
hallux valgus, hallux rigidus, hammer toe, and malunion or 
nonunion of the tarsal or metatarsal bones.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5277, 5279-5283 (1986).  Only the 
rating criteria for acquired flatfoot and acquired claw foot, 
which the veteran did not have, and for other foot injuries 
offered the possibility of a rating over 10 percent.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5276, 5278, 5284 (1986).  
Because other foot injuries, including ankylosis and impaired 
joint motion, could have been measured by ankle dorsiflexion 
and ankle plantar flexion, it was completely appropriate that 
some VA examiners examined the veteran's left ankle, took 
left ankle x-rays, and measured left ranges of motion.  See 
38 C.F.R. § 4.71a, Plate II (1986).  In any event, the May 
1985 VA x-rays of both feet revealed bilateral hallux valgus 
deformities but no fracture or dislocation by which to 
increase the rating for "other" foot injuries.  At a 
September 1985 private examination, left ankle dorsiflexion 
was 15 degrees, compared to a full range of 20 degrees, and 
left ankle plantar flexion was 40 degrees, compared to a full 
range of 45 degrees, and the examiner opined that this 
represented 9 percent impairment.  There was no eversion or 
inversion.  Private x-rays in September 1986 revealed 
significant degenerative changes in the talonavicular joint 
with spurring and loss of joint space.  Thus, the 10 percent 
rating adequately reflected the severity of the veteran's 
foot disability on April 14, 1987.  

Even if the VA had not obtained an adequate VA examination 
for the veteran, a purported failure to assist the veteran 
does not constitute CUE.  Among the examples of what is not 
CUE is the VA's failure to fulfill the duty to assist.  See 
38 C.F.R. § 20.1403(d)(2).  The rationale for this is that a 
CUE analysis addresses only what was actually in the record 
on April 17, 1987.  See Cook v. Principi, 318 F.3d 1334, 1346 
(2002).  The VA's purported failure to fulfill the duty to 
assist cannot constitute CUE because the claimant cannot show 
that fulfillment of the duty would have manifestly changed 
the outcome of the prior final decision.  Even if the record 
had been incomplete on April 14, 1987, which it was not, it 
does not mean the record would have been incorrect on April 
14, 1987.  See Caffrey v. Brown, 6 Vet. App. 377, 382-383 
(1994).  For these reasons, the veteran's sole contention 
does not constitute CUE.  



The law governing entitlement to an increased rating in April 
1987 was also not in dispute.  For the veteran to have 
prevailed in his claim for increased rating, the evidence 
must have shown that his service-connected disability had 
caused greater impairment of his earning capacity in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
rating for a physical disability must have been considered 
from the point of view of the veteran working or seeking work 
and the ability of the veteran's body as a whole, or of a 
system or organ of the body, to function under the ordinary 
conditions of daily life, including employment and self-
support.  It was the responsibility of the rating specialist 
to interpret examination reports in light of the whole 
recorded history and to reconcile various reports into a 
consistent picture so that the current rating accurately 
reflected the present disability.  See 38 C.F.R. §§ 4.1, 4.2, 
4.10.  Other foot injuries were assigned a 40 percent 
evaluation for actual loss of use of the foot, a 30 percent 
evaluation for severe injuries, a 20 percent evaluation for 
moderately severe injuries, and a 10 percent evaluation for 
moderate injuries.  38 C.F.R. § 4.71a, Diagnostic Code 5284 
(1986).  

The veteran's challenge to the April 14, 1987 Board decision 
based on CUE must fail.  Because there was no medical 
evidence showing acquired flatfoot, acquired claw foot, 
actual loss of use of the left foot, or manifestation of 
moderately severe or severe injuries until after April 14, 
1987, the Board correctly applied the law in April 1987 and 
continued the 10 percent rating for residuals of a left foot 
injury.  

The April 14, 1987 Board decision was supportable under the 
law in effect at the time and the veteran's challenge to the 
decision amounts to no more than an alleged failure to 
fulfill the duty to assist.  No error in the Board's 
adjudication of the appeal has been identified which, had if 
not been made, would have manifestly changed the outcome when 
it was made.  The claim is therefore denied.  




ORDER

No CUE exists in the Board decision dated April 14, 1987, and 
the appeal is denied.  



                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2



